EXHIBIT 10(dd)

 

Form of Aaron Rents, Inc. 2001 Stock Option And IncentiveAward Plan

Restricted Stock Award Agreement

 

THIS AGREEMENT, made and entered into as of the                    , by and
between AARON RENTS, INC. (the “Company”)
and                        (“Grantee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Aaron Rents, Inc. 2001 Stock Option and
Incentive Award Plan (the “Plan”), and the Grantee has been selected by the
Committee to receive a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:

 

1.             Award of Restricted Stock

 

1.1           The Company hereby grants to the Grantee an award
of                  Shares of restricted stock (“Restricted Stock”), subject to,
and in accordance with, the restrictions, terms and conditions set forth in this
Agreement and the Plan.  The grant date of this award of Restricted Stock
is                      (“Grant Date”).

 

1.2           This Agreement shall be construed in accordance with and subject
to the provisions of the Plan (the provisions of which are incorporated herein
by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

 

2.             Restrictions

 

2.1           Subject to Sections 2.2, 2.3, and 2.4 below, if the Grantee
remains employed by the Company, the Grantee shall become fully vested in the
Restricted Stock on                        (such date shall be the  “Vesting
Date”).  On the Vesting Date, Grantee shall own the Shares of Restricted Stock
free and clear of all restrictions imposed by this Agreement (except those
imposed by Section 3.4 below).  The Company shall deliver a certificate(s) for
the Shares of Restricted Stock to Grantee as soon as practical after the Vesting
Date.  For purposes of this Agreement, employment with any Subsidiary of the
Company, or service as a Director of the Company or any Subsidiary of the
Company, shall be considered employment with the Company.

 

2.2           In the event prior to the Vesting Date Grantee dies while actively
employed by the Company, the Restricted Stock shall become fully vested and
nonforfeitable as of the date of Grantee’s death.  The Company shall deliver
certificate(s) for the Restricted Stock, free and clear of any restrictions
imposed by this Agreement (except for Section 3.4) to Grantee’s personal

 

--------------------------------------------------------------------------------


 

representative or his estate as soon as practical after his date of death. 
Except for death, or as provided in Section 2.3, if Grantee terminates
employment prior to the Vesting Date, the Restricted Stock shall be forfeited
and all rights of Grantee to such Shares shall be terminated.

 

2.3           Notwithstanding the other provisions of this Agreement, in the
event of a Change in Control prior to Grantee’s Vesting Date, the Restricted
Stock shall become fully vested and nonforfeitable as of the date of the Change
in Control.  On the date of the Change in Control, the Company shall deliver to
Grantee a certificate(s) for the Restricted Stock, free and clear of any
restrictions imposed by this Agreement.

 

2.4           The Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date Grantee becomes vested in the
Restricted Stock.

 

3.             Stock; Dividends; Voting

 

3.1           The stock certificate(s) evidencing the Restricted Stock shall be
registered on the Company’s books in the name of the Grantee as of the Grant
Date.  Physical possession or custody of such stock certificates shall be
retained by the Company until such time as the shares or Restricted Stock are
vested in accordance with Section 2.  While in its possession, the Company
reserves the right to place a legend on the stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.

 

3.2           During the period the Restricted Stock is not vested, the Grantee
shall be entitled to receive dividends and/or other distributions declared on
such Restricted Stock, but Grantee shall not be entitled to vote such Restricted
Stock.

 

3.3           In the event of any adjustments in authorized Shares as provided
in Section 4.3 of the Plan, the number and class of Shares of Restricted Stock
or other securities that Grantee shall be entitled to pursuant to this Agreement
shall be appropriately adjusted or changed to reflect such change, provided that
any such additional Shares of Restricted Stock or additional or different shares
or securities shall remain subject to the restrictions in this Agreement.

 

3.4           The Grantee represents and warrants that he is acquiring the
Restricted Stock for investment purposes only, and not with a view to
distribution thereof.  The Grantee is aware that the Restricted Stock may not be
registered under the federal or any state securities laws and that, in addition
to the other restrictions on the Restricted Stock, the shares will not be able
to be transferred unless an exemption from registration is available.  By making
this award of Restricted Stock, the Company is not undertaking any obligation to
register the Restricted Stock under any federal or state securities laws.

 

4.             No Right to Continued Employment

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a Subsidiary,

 

2

--------------------------------------------------------------------------------


 

nor shall this Agreement or the Plan interfere in any way with the right of the
Company or a Subsidiary to terminate the Grantee’s employment at any time,
subject to Grantee’s rights under this Agreement.

 

5.             Taxes and Withholding

 

The Grantee shall be responsible for all federal, state and local income taxes
payable with respect to this award of Restricted Stock.  The Grantee shall have
the right to make such elections under the Internal Revenue Code of 1986, as
amended, as are available in connection with this award of Restricted Stock,
including a “Section 83(b) election.”  The Company and Grantee agree to report
the value of the Restricted Stock in a consistent manner for federal income tax
purposes.  The Company shall have the right to retain and withhold from any
payment of Restricted Stock the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to such payment.  At its
discretion, the Company may require Grantee to reimburse the Company for any
such taxes required to be withheld and may withhold any distribution in whole or
in part until the Company is so reimbursed.  In lieu thereof, the Company shall
have the right to withhold from any other cash amounts due to Grantee an amount
equal to such taxes required to be withheld and/or withhold and cancel (in whole
or in part) a number of shares of Restricted Stock having a market value equal
to the amount of such taxes.

 

6.             Grantee Bound By The Plan

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

7.             Modification of Agreement

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

8.             Severability

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

9.             Governing Law

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

10.          Successors in Interest

 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business.  This
Agreement shall inure to the benefit of the Grantee’s legal representatives. 
All obligations imposed upon the Grantee and all rights granted to the Company
under this Agreement shall be final, binding and conclusive upon the Grantee’s
heirs, executors, administrators and successors.

 

11.          Resolution of Disputes

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

AARON RENTS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------